GERBER, Judge,
dissenting.
I respectfully dissent because: (1) we should not deny jurisdiction for a purely technical defect; and (2) the “correctable de*139feet” approach favored by numerous jurisdictions is the better remedy.
Arizona law favors a liberal construction of notices of appeal. Hanen v. Willis, 102 Ariz. 6, 423 P.2d 95 (1967), found jurisdiction even though appellant incorrectly designated the date of judgment and the time for a notice of appeal had expired. The court stated:
[WJhen adequate notice of appeal has been given to the other party, no mere technical error should prevent the appellate court from reaching the merits of the appeal. Clearly the error in the present case as to the date was merely a technical one, and no one was misled.
Id. at 9, 423 P.2d at 98 (emphasis added).
In McKillip v. Smitty’s Super Valu, Inc., 190 Ariz. 61, 64, 945 P.2d 372, 375 (App.1997), our court ruled that, even though appellant’s notice of appeal failed to address the underlying judgment, we nevertheless had jurisdiction. See also Hoiness v. United States, 335 U.S. 297, 301, 69 S.Ct. 70, 93 L.Ed. 16 (1948) (rejecting “hypertechnieal” barriers to jurisdiction when what “the appellant sought to have reviewed was plain”); Essex Wire Corp. of California v. Salt River Project Agric. Improvement and Power Dist., 9 Ariz.App. 295, 298, 451 P.2d 653, 656 (1969) (defects in notice of appeal did not require dismissal).
That the signatory on the notice of appeal lacks a license to practice law is a technical defect. Here, the status of the signor did not deprive the opposing party of sufficient notice, and the signature defect has now been corrected.
While I acknowledge support for the majority’s position, the “correctable defect” approach is preferable because it avoids pointless barriers to addressing the merits. The “nullity” position forever deprives appellants of their appeal simply on the basis of a hypertechnieal nicety.
The Ramada and Gabriel cases, upon which the majority relies, are distinguishable because they do not address the unique facts cited above. Our case is more analogous to Rogers v. Municipal Court, 197 Cal.App.3d, 1314, 243 Cal.Rptr. 530 (1988) where the California Court of Appeals, in a decision approved by the California Supreme Court, wrote as follows:
The notice of appeal is a form document which contains only the names of the parties ____ Its sole purpose is to give notice to the losing party____ It requires no legal training or acumen to prepare and file this document. Importantly, the notice of appeal imparts no information to the opposing side which will affect the trial of the issues. The legal position of the responding party cannot be prejudiced by anything contained in that document. Generally, that party is not required to make any kind of a response in order to protect its rights, nor is the notice of appeal subject to a demurrer or motion to strike. The corporate officer who signs the notice of appeal is not engaging in the practice of law.
Given the hypertechnieal nature of the “nullity” position, coupled with the unique facts of this case and the Rogers standard, I would find jurisdiction to entertain the merits of this dispute.